                            UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

   IN THE MATTER OF:                                 Case No.: 20-41841-MAR
                                                     Chapter 13
          Joseph R. Rice                             Honorable Mark A. Randon
   and    Lorraine D. Rice

          Debtors.

   JOSEPH L. GRIMA (P 44756)
   Attorney for Debtors
   18232 Mack Ave.
   Grosse Pointe Farms, MI 48236
   (313) 417-8422

                         OBJECTION TO PROOF OF CLAIM OF
           MICHIGAN DEPARTMENT OF TREASURY (PACER CLAIMS REGISTER #12)


          NOW COME Debtors, Joseph R. Rice and Lorraine D. Rice, by and through Counsel,

   Joseph L. Grima & Associates, P.C., and object to the Proof of Claim of Michigan Department of

   Treasury (PACER Claims Register #12) as follows:



          1.     On February 10, 2020, the Debtors filed a joint Petition under Chapter 13 of Title

                 11, United States Bankruptcy Code. An Order Confirming Plan was entered on

                 May 19, 2020.



          2.     On August 7, 2020, creditor Michigan Department of Treasury filed a Proof of

                 Claim (PACER Claims Register #12) in the total amount of $8,259.72 broken

                 down as follows:



                 a)      A priority claim in the amount of $879.36 for filed tax returns for the 2016

                         and 2017 tax years;

                 b)      A general unsecured claim in the amount of $139.50 for filed tax returns

                         for the 2016 and 2017 tax years;

          and    c)      A general unsecured claim in the amount of $7,240.86 for an unfiled tax

                         return for the 2015 tax year.
20-41841-mar    Doc 59    Filed 12/02/20       Entered 12/02/20 10:27:03      Page 1 of 2
          3.     Debtors have filed their 2015 Michigan income tax return and have a liability $505

                 (See attached Exhibit 2 – 2015 Michigan Income Tax Return).



          4.     Debtors do not dispute the tax liabilities for the 2016 and 2017 tax years.



          WHEREFORE, Debtors respectfully request that this Honorable Court reduce the Proof

   of Claim filed by Michigan Department of Treasury (PACER Claims Register #12) to a priority

   claim in the amount of $879.36 and a general unsecured claim in the amount of $644.50.


                                                    Respectfully submitted,



    DATED: December 02, 2020                        /s/ Joseph L. Grima
                                                    JOSEPH L. GRIMA (P 44756)
    sws                                             Attorney for Debtors
                                                    18232 Mack Ave.
                                                    Grosse Pointe Farms, MI 48236
                                                    (313) 417-8422
                                                    grimalaw@gmail.com




20-41841-mar   Doc 59     Filed 12/02/20     Entered 12/02/20 10:27:03        Page 2 of 2
